Citation Nr: 1647614	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-45 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to July 1967. This matter is before the Board of Veterans'Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for left ear hearing loss, rated 0 percent, effective April 21, 2008 (date of the claim); and denied service connection for right ear hearing loss and tinnitus.  An interim (August 2010) rating decision granted service connection for right ear hearing loss.  In April 2011 the Board granted service connection for tinnitus and remanded matter of the rating for bilateral hearing loss for further development; this matter was again before the Board in December 2011, and was again remanded for further development.  

[The Board's December 2011 Remand in part directed the RO to address any individual unemployability due to service-connected disability (TDIU) issues raised by the record.  The VA examiner indicated that the Veteran's hearing loss had no effect on his employment, and the Veteran stated on VA examination that his hearing loss does not have any major negative effects on his communication abilities at work.  Therefore, although the RO has discussed TDIU in a supplemental statement of the case (SSOC), that issue has not been raised by the record in the context of the instant claim for increase, and is not before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).]


FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in the right ear or Level IX in the left. 






CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).


                 REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the January 2009 and August 2010 rating decisions on appeal granted service connection and assigned a rating and effective date for the award, statutory notice served its purpose and its application was no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2016 SSOC properly provided notice on the "downstream" issue of entitlement to an increased rating, and readjudicated the matter.   38 U.S.C.A. §  7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The Veteran's service treatment records (STRs) and available pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2008, May 2011, January 2012, and March 2016.  The Board finds that the examination reports (cumulatively) contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board's April and December 2011 Remands instructed the RO to arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  An adequate examination (discussed below) has since been conducted.  The Board finds that its remand instructions were satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85  by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86.  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  "Staged" increased ratings are appropriate where different levels of severity are shown during distinct periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

On December 2008 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
55
65
38
LEFT
45
60
100
100
76

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 72 percent in the left.  

On May 2011 VA examination, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
55
60
75
50
LEFT
45
70
105+
95
79+
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left.  The examiner noted that the Veteran's current employment, social and daily activity functioning should not be adversely affected. 

On January 2012 VA examination audiometry puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
50
65
46
LEFT
50
75
105+
105
84

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 60 percent in the left.  The Veteran reported his hearing loss was very aggravating, and was getting worse.  He stated that even with the hearing aids he struggles to understand speech.

As the January 2012 VA examiner did not review the claims file, the RO requested an addendum opinion.  In February 2012 the VA provider opined that the Veteran currently wears state of the art hearing aids which will help him in his everyday environment, but that he may struggle in noisy environments.  The AOJ found the addendum inadequate and again returned the file to the examiner for an addendum.  A December 2013 medical opinion did not fully address the Board's remand instructions and stated regarding individual unemployability that a disability such as a hearing loss or tinnitus does not render an individual unemployable, and gainful employment should be possible with state of the art amplification assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act. 

On March 2016 VA examination audiometry puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
60
80
56
LEFT
55
85
105+
105
88
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 44 percent in the left.  The Veteran reported that he cannot understand what people say if they are in a different room or turned away from him.  He also stated that he can hear speech but did could not discern what was being said.  He stated that he works part-time in maintenance at a day care facility and that his hearing loss does not have any major negative effect on his communication abilities at work.  He stated, "I just ask them what they're saying" and "Without my hearing aids, it is almost impossible to hear."

Applying the findings of the December 2008 audiometry to the schedular criteria, under Table VI, the right ear puretone threshold average of 38 decibels and speech discrimination of 96 percent constitutes Level I hearing in that ear.  The left ear puretone threshold average of 76 decibels and speech discrimination of 72 percent constitutes Level VI hearing in that ear.  Under Table VII, when there is Level I hearing in the right ear, and Level VI hearing in the left ear, a 0 percent rating under Code 6100 is to be assigned.  The audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86). 

Applying the findings on May 2011 audiometry to the schedular criteria, under Table VI, the right ear puretone threshold average of 50 decibels and speech discrimination of 96 percent constitutes Level I hearing in that ear.  The left ear puretone threshold average of 79 decibels and speech discrimination of 76 percent constitutes Level V hearing in that ear.  Under Table VII, when there is Level I hearing in the right ear, and Level V hearing in the left, a 0 percent rating under Code 6100 is to be assigned.  The audiometry does not reflect an exceptional pattern of hearing impairment. 

Applying the findings on January 2012 VA audiometry to the schedular criteria, under Table VI, the right ear puretone threshold average of 46 decibels and speech discrimination of 96 percent constitutes Level I hearing in that ear.  The left ear puretone threshold average of 84 decibels and speech discrimination of 60 percent constitutes Level VIII hearing in that ear.  Under Table VII, when there is Level I hearing in the right ear, and Level VIII hearing in the left ear, a 0 percent rating under Code 6100 is to be assigned.  The audiometry does not reflect an exceptional pattern of hearing impairment.

Applying the findings on March 2016 VA audiometry to the schedular criteria, under Table VI, the right ear puretone threshold average of 56 decibels and speech discrimination of 92 percent constitutes Level I hearing in that ear.  The left ear puretone threshold average of 88 decibels and speech discrimination of 44 percent constitutes Level IX hearing in that ear.  Under Table VII, when there is Level I hearing in the right ear, and Level IX hearing in the left ear, a 0 percent rating under Code 6100 is to be assigned.  However, this audiometry does reflect an exceptional pattern of hearing impairment in the left ear, so Table VIa is for application.  Applying the findings on  audiometry to Table VIa, the left ear puretone threshold average of 88 decibels constitutes Level VIII hearing in that ear.  As the Level IX acuity under Table VI is more favorable to the Veteran, those criteria are applied.   The result is still a 0 percent rating under Code 6100.  

At no time under consideration is the Veteran's hearing acuity shown to be worse than Level I in the right ear or Level IX in the left.  Therefore, a compensable rating is not warranted. 

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss and not encompassed by the criteria for the schedular rating assigned.  The functional loss noted (and elicited from the Veteran) on VA examinations  (difficulty hearing and understanding speech in all settings) is fully contemplated by the schedular criteria.  The Veteran has stated that he currently works part-time in maintenance at a day care facility and that his hearing loss does not have any major negative effect on his communication abilities at work.  Consequently, while some loss of function is demonstrated, the record does not show exceptional or unusual impairment warranting referral for extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).
While the record is not entirely clear as to whether the Veteran's current part-time work constitutes more than marginal employment, he reported that his hearing loss does not significantly impair his overall ability to work, i.e. unemployability is not alleged.  The medical evidence of record does not suggest that he is unemployable due to hearing loss disability (note VA examiners' opinions, particularly that in March 2016).  Accordingly, the Board finds that the matter of entitlement to a TDIU rating is not been raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


